UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-6049


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

LACEY LEROY MCCLAM, JR.,

                      Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    Terry L. Wooten, Chief District
Judge. (4:07-cr-01277-TLW-1; 4:15-cv-04936-TLW)


Submitted:   March 29, 2016                   Decided:   April 1, 2016


Before GREGORY and DUNCAN, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Lacey Leroy McClam, Jr., Appellant Pro Se. Alfred William Walker
Bethea, Jr., Assistant United States Attorney, Florence, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Lacey     Leroy      McClam,      Jr.,       seeks    to     appeal       the    district

court’s orders dismissing his 28 U.S.C. § 2255 (2012) motion as

successive     and    denying       reconsideration.               The      orders      are    not

appealable      unless        a    circuit         justice       or      judge        issues     a

certificate of appealability.                28 U.S.C. § 2253(c)(1)(B) (2012).

A   certificate       of      appealability          will     not      issue         absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                     When the district court denies

relief   on    the    merits,      a    prisoner         satisfies       this    standard      by

demonstrating        that     reasonable           jurists       would      find      that     the

district      court’s      assessment      of       the    constitutional             claims    is

debatable     or     wrong.        Slack     v.     McDaniel,         529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling   is    debatable,         and   that       the    motion      states     a    debatable

claim of the denial of a constitutional right.                              Slack, 529 U.S.

at 484-85.

      We have independently reviewed the record and conclude that

McClam has not made the requisite showing.                         Accordingly, we deny

a   certificate      of     appealability          and     dismiss       the    appeal.         We

dispense      with    oral        argument      because       the      facts         and     legal



                                               2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3